Office Action Summary

Claims 1-20 are pending in the application.    

Allowable Subject Matter
Claims 1-20 are allowed in the application.  Please see the reasons for allowance below.  

Reasons for Allowance
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Rath (U.S. Publication No. 2021/001,4136), Ghosh (U.S. Publication No. 2020/006,5151), and Bansal (U.S. Publication No. 2021/022,4765).  Rath, a system and method for assign support tickets to support agents, teaches identifying deployment characteristics for an operational system based on an architecture of the operational system, receiving implementation data regarding past implementations in response to past incident tickets based on the deployment characteristic, wherein the implementation data is used as training data for a machine learning algorithm, identifying, using the machine learning algorithm, relationships within the implementation data, predicting a resolution time for high severity tickets in the volume of new tickets, wherein the implementation data that is similar to present implementation data relating to an existing or upcoming software deployment is used as input for the machine learning algorithm, determining preferred service characteristics based on the volume of the new tickets and the resolution time for the high severity tickets, wherein the preferred service characteristics decrease the resolution time, and wherein determining the preferred service characteristics comprises: analyzing service characteristics for past support workers who performed work on similar volumes of tickets to the volume of new tickets through a graphical visual representation showing relationships between a plurality of service characteristics, transmitting a recommendation comprising the preferred service characteristics, a volume of tickets used in the process, which are used for prediction, as well as implementation data and relationships, it does not explicitly teach a prediction of volume of the tickets, nor does it teach use of the actual volume and resolution time for updating of the operational system. Ghosh, an automation plan generation and ticket classification system, teaches predicting a volume of new tickets based on the implementation data and the relationships between the implementation data and a generated recommendation using implementation data, ticket inflow, for the operating system, but does not teach use of actual volume and resolution time in use to update the operational system. Bansal, a predictive rate limiting system for cloud computing, teaches determining a best-fit model from the plurality of regression models, performing cross-validation on the best-fit model, determining whether the best-fit model is over-fit based on the cross-validation, but not the use of volume or resolution time. None of the above prior art explicitly teaches use of an actual ticket volume and resolution time in updating of a second system, as Applicant points out on pgs. 2 and 3 of the Remarks of 7/20/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-20 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step 2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A Mental Process” or “Certain Method of Organizing Human Activity” such as utilizing observations, evaluations, and judgements in the form of collecting, analyzing, and transmitting information for the purposes of transmitting a recommendation comprising the preferred service characteristics, are integrated into a practical application, as the additional elements applies the judicial exception in a meaningful way by utilizing actual volume of new tickets and resolution time which is then used to predict a volume and resolution time to update the operational system. Thus, independent Claims 1, 12, and 17 are not directed at an abstract idea under 2A Prong 2 of the 2019 PEG, as they are integrated into a practical application and thus eligible under 35 USC §101 Alice.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
8/17/2022